DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3 and 6 are canceled.  Claims 1-2, 4-5 and 7-20 are pending.

Allowable Subject Matter
Claims 1-2, 4-5 and 7-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a display apparatus comprising: 
a light source array comprising a plurality of light sources comprising a first light source positioned in a dimming-on region of the light source array and a second light source positioned in a dimming-off region of the light source array; 
a controller configured to control the plurality of light sources to emit light by a local dimming; 
a color conversion layer,
a selective transmission member which is arranged between the light source array and the color conversion layer, and configured to transmit the light emitted by the plurality of light sources to the color conversion layer and prevent the light having been transmitted to the color conversion layer and converted into the light of the certain color in the color conversion layer from being transmitted back to the light source array; and 
an electro-optic layer disposed between the display panel and the selective transmission member and configured to adjust a transmissivity of the light with respect to the selective transmission member based on optical characteristics of the electro-optic layer that change based on an applied electric signal, 
wherein the controller is further configured to control the first light source positioned in the dimming-on region to be in an on state and emit the light, and control the second light source positioned in the dimming-off region to be in an off state to not emit the light, 
wherein the selective transmission member comprises a plurality of regions comprising: 
a first region corresponding to the dimming-on region where the first light source is positioned and from where the light is emitted by the light source array, and 
a second region corresponding to the dimming-off region where the second light source is positioned- and from where the light is not emitted, 
wherein the selective transmission member is configured to 
transmit the light emitted by the first light source to the color conversion layer as a transmissivity with respect to the light emitted from the first light source that is highest when an incidence angle of the light emitted from the first light source to the selective transmission member is 0 degrees with respect to a vertical axis direction, and decreases as an absolute value of the incidence angle of the light emitted from the first light source increases, and 
prevent the light having been transmitted to the color conversion layer and converted into the light of the certain color in the color conversion layer from being transmitted back to the light source array, based on a refractive index and a thickness of each material layer included in the selective transmission member, such that the first region, which corresponds to the dimming-on region and on which the light emitted from the first light source is incident, has a transmissivity that is greater than a transmissivity of the second region which corresponds to the dimming-off region and on which the light emitted from the first light source is incident, in accordance with the refractive index and the thickness of each material layer included in the selective transmission member. 

Claims 2, 4-5 and 7-20 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871